     Case 2:19-ap-01202-RK   Doc 13 Filed 09/03/19 Entered 09/03/19 15:34:34               Desc
                               Main Document Page 1 of 3


1
2
                                                                 FILED & ENTERED
3
4                                                                      SEP 03 2019
5
                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
6                                                                 BY bakchell DEPUTY CLERK


7                                NOT FOR PUBLICATION

8                        UNITED STATES BANKRUPTCY COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10                              LOS ANGELES DIVISION

11
     In re:
12                                               Case No.: 2:19-bk-15989-RK
     BRIENA SHEREE CASARES,
13                                               Chapter 7
14                                 Debtor. Adv No: 2:19-ap-01202-RK

15                                               ORDER REMANDING REMOVED PROBATE
16                                               CASE, IN RE BRUCE RODNEY CASARES,
                                                 DECEDENT, NO. 18STPB08328 TO
17                                               SUPERIOR COURT OF CALIFORNIA,
                                                 COUNTY OF LOS ANGELES, STANLEY
18                                               MOSK COURTHOUSE
19
                                                 Date:      September 3, 2019
20   WESLEY H. AVERY, Chapter 7 Trustee,         Time:      1:30 p.m.
                                                 Courtroom: 1675
21                                 Plaintiff,
           vs.
22
23   BRIENA SHEREE CASARES,

24                              Defendant.
25   TO:      REMOVING PARTY WESLEY H. AVERY, CHAPTER 7 TRUSTEE,
26   RESPONDING PARTY BRIENA SHEREE CASARES, AND SHERRI R. CARTER,
27   CLERK, SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES,
28   STANLEY MOSK COURTHOUSE (DEPARTMENT 11 – JUDGE BARBARA R.




                                                -1-
     Case 2:19-ap-01202-RK          Doc 13 Filed 09/03/19 Entered 09/03/19 15:34:34       Desc
                                      Main Document Page 2 of 3


1    JOHNSON), 111 NORTH HILL STREET, LOS ANGELES, CALIFORNIA 90012:
2
            Having heard from Wesley H. Avery, Chapter 7 Trustee, the only party appearing
3
     in response to the court’s order to show cause re: removed remand of the action to
4
     state court at the hearing on the order to show cause on September 3, 2019, the court
5
     hereby remands the probate action, In re Estate of Bruce Rodney Casares, Decedent,
6
     No. 18STPB08328, to the Superior Court of California for the County of Los Angeles,
7
     Stanley Mosk Courthouse (Department 11 – Judge Barbara R. Johnson), 111 North Hill
8
     Street, Los Angeles, California 90012 pursuant to 28 U.S.C. § 1452(b).
9
10          The reasons for the remand are set forth in the court’s tentative ruling posted

11   online on the court’s website (copy attached hereto), which is adopted as an order of

12   the court.

13          IT IS SO ORDERED.

14                                             ###

15
16
17
18
19
20
21
22
23
24
25        Date: September 3, 2019

26
27
28




                                                 -2-
     Case 2:19-ap-01202-RK      Doc 13 Filed 09/03/19 Entered 09/03/19 15:34:34          Desc
                                  Main Document Page 3 of 3


1
2                         TENTATIVE RULING ON ORDER TO SHOW CAUSE
3                               HEARING: SEPTEMBER 3, 2019 AT 1:30 P.M.
4    Overrule trustee's objection to equitable remand of the removed action and remand to
     state court pursuant to 28 U.S.C. 1452(b) because the removed action is the probate
5    proceeding itself of debtor's father in which debtor is a beneficiary and the court lacks
6    jurisdiction due to the probate exception to federal jurisdiction because proceeding with
     the removed action would involve this federal court in administering the decedent's
7    estate and assume in rem jurisdiction over property in the custody of the probate court,
     which actions are within the narrow confines of the probate exception. Marshall v.
8    Marshall, 547 U.S. 293, 311-312 (2006); In re Garcia, 507 B.R. 32,44 (1st Cir. BAP
     2014). Trustee's reliance on In re Tucson Estates, Inc., 912 F.2d 1162 (9th Cir. 1990) is
9
     misplaced because that case did not involve the probate exception to federal
10   jurisdiction. While Debtor may have an interest in the probate res as a beneficiary of
     the probate estate, which would be property of her bankruptcy estate, she does not
11   have a right to probate res until the probate estate is administered and a distribution by
     the probate court is made to her through administration of the probate case. This has
12   not been apparently been done as shown by the papers filed in the state court action
13   now removed by the court which have been filed in this case by the trustee. Trustee
     erred in removing the probate action to this court because the probate estate has not
14   been administered, and this court lacks jurisdiction to administer the probate case under
     the narrow confines of the probate exception. Appearances are required on 9/3/19, but
15   counsel may appear by telephone.
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                -3-
